1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                EASTERN DISTRICT OF CALIFORNIA

10
11   KATINA ANN PARKER                             )   Case No.: 1:14-cv-0763-BAM
                                                   )
12                  Plaintiff,                     )   ORDER GRANTING MOTION FOR
                                                   )   ATTORNEYS’ FEES PURSUANT TO 42 U.S.C.
13          v.                                     )   § 1383(d)(2)(B)
                                                   )
14   NANCY A. BERRYHILL, Acting                    )   (Doc. No. 28)
     Commissioner of Social Security,              )
15                                                 )
                    Defendant.                     )
16
17          Pending before the Court is Plaintiff’s counsel’s motion for attorneys’ fees pursuant to 42
18   U.S.C. §1383(d)(2)(B). (Doc. No. 28). The Commissioner of Social Security (the “Commissioner”)
19   has filed a statement of non-opposition to the motion. (Doc. No. 30). Having reviewed the motion and
20   its supporting documentation, as well as the case file, the Court GRANTS the motion and awards
21   attorneys’ fees in the amount of $9,970.00.
22   I.     Relevant Background
23          The Law Offices of Lawrence D. Rohlfing entered into a written contingent fee agreement with
24   Plaintiff on May 6, 2014, which provided that “in consideration of the services to be performed by the
25   Attorney and it being the desire of the Claimant to compensate Attorney out of the proceeds shall
26   receive 25% of the awarded by the Social Security Administration to the claimant… upon successful
27   completion of the case” (Doc. No. 28-1).
28

                                                       1
1           On May 20, 2014, Plaintiff filed this action seeking judicial review of the Commissioner’s

2    denial of benefits. (Doc. No. 1). On August 6, 2015, the Court issued an order upholding the

3    Commissioner’s decision to deny benefits. (Doc. No. 17.) Plaintiff filed a notice of appeal and, on

4    September 19, 2017, the Ninth Circuit Court of Appeals reversed the Court’s order dated August 6,

5    2015. (Doc. No. 20.) On November 7, 2017, the Court issued an order remanding this action for

6    further administrative proceedings pursuant to sentence four of 42 U.S.C. § 405(g). (Doc. No. 22.)

7    The Commissioner issued a decision to grant Plaintiff’s application for benefits and, on October 2,

8    2018, the Commissioner issued a notice indicating that Plaintiff’s retroactive benefits totaled

9    $39,887.68. (Doc. No. 28 at 3.) On January 31, 2018, the Court approved the parties’ stipulation to

10   award Plaintiff $8,800.00 in attorneys’ fees pursuant to the Equal Access to Justice Act, 28 U.S.C. §

11   2412(d). (Doc. No. 27.)

12          In the present Motion, Plaintiff’s counsel asks the Court to direct the Commissioner to certify

13   the fee of $9,970.00 for legal fees incurred in this Court. Plaintiff’s counsel contends this fee is

14   reasonable in light of the services rendered and results achieved, particularly as this matter took more

15   than seven years to resolve and required representation before the Court of Appeals. (Doc. No. 28 at

16   5). The Commissioner filed a notice of non-opposition noting that the $9,970.00 requested is less than

17   25 percent of the past-due benefits awarded and further requesting that any fee award include an

18   instruction to counsel to compensate Plaintiff in the amount of EAJA fees already received. (Doc. No.

19   30.)

20   II.    Legal Standard

21          An attorney may seek an award of fees for representation of a Social Security claimant who is

22   awarded benefits:

23          Whenever a court renders a judgment favorable to a claimant . . . who was represented
            before the court by an attorney, the court may determine and allow as part of its
24          judgment a reasonable fee for such representation, not in excess of 25 percent of the
            total of the past-due benefits to which the claimant is entitled by reason of such
25
            judgment. . ..
26
     42 U.S.C. § 406(b)(1)(A); see also Gisbrecht v. Barnhart, 535 U.S. 789, 794 (2002) (Section 406(b)
27
     controls fees awarded for representation of Social Security claimants); 42 U.S.C. § 1383(d)(2)(A)
28
     (incorporating the provisions of section 406). A contingency fee agreement is unenforceable if it
                                                       2
1    provides for fees exceeding twenty-five percent of past-due benefits. Gisbrecht, supra, 535 U.S. at

2    807.

3
4    III.   Discussion and Analysis

5           District courts “have been deferential to the terms of contingency fee contracts § 406(b) cases.”

6    Hern v. Barnhart, 262 F.Supp.2d 1033, 1037 (N.D. Cal. 2003). However, the Court must review

7    contingent-fee arrangements “as an independent check, to assure that they yield reasonable results in

8    particular cases.” Gisbrecht, 535 U.S. at 807. In doing so, the Court should consider “the character of

9    the representation and the results the representative achieved.” Id. at 808. In addition, the Court

10   should consider whether the attorney performed in a substandard manner or engaged in dilatory

11   conduct or excessive delays, and whether the fees are “excessively large in relation to the benefits

12   received.” Crawford v. Astrue, 586 F.3d 1142, 1149 (9th Cir. 2009) (en banc).

13          In this case, after carefully considering the fee agreement and the applicable law, the Court

14   finds Plaintiff’s counsel’s requested fees to be reasonable. In support of his motion for attorneys’ fees

15   under 42 U.S.C. § 406(b), Plaintiff’s counsel attached the contingent fee agreement which provided

16   for a contingent fee of twenty-five percent of any awarded retroactive benefits. Plaintiff’s counsel

17   accepted the risk of loss in the representation and expended a total of 61.35 hours while representing

18   Plaintiff before the District Court and the Ninth Circuit Court of Appeals. (Doc. No. 28 at 8.) As a

19   result of counsel’s work, the matter was remanded for further proceedings before an Administrative

20   Law Judge, who issued a fully favorable decision and awarded Plaintiff benefits.

21           Plaintiff’s counsel provided a copy of the notice of award and the motion for attorney’s fees to

22   Plaintiff. (Doc. No. 28). Although served with the motion, Plaintiff did not challenge the requested

23   fees which attests to their reasonableness. Likewise, the Commissioner, in its advisory capacity, also

24   declined to dispute the propriety of the amount of the fees requested by Plaintiff’s counsel. (Doc. No.

25   30.)

26          Additionally, there is no indication counsel performed in a substandard manner or engaged in

27   severe dilatory conduct to the extent that a reduction in fees is warranted. To the contrary, Plaintiff

28   was able to secure a fully favorable decision and remand for further proceedings, including an award

                                                        3
1    of past-due benefits. Accordingly, the Court finds the fees sought by counsel are reasonable in light

2    the results achieved in this action, and the amount does not exceed twenty-five percent maximum

3    permitted under 42 U.S.C. §§ 1383(b)(2)(D) and 406(b).

4    IV.      Conclusion and Order

5             Based upon the foregoing, the Court ORDERS:

6             1.    Plaintiff’s counsel’s motion for attorneys’ fees under 42 U.S.C. §1383(d)(2)(B) (Doc.

7    No. 28) is GRANTED;

8             2.    Plaintiff’s counsel is awarded $9,970.00 in attorneys’ fees pursuant to 42 U.S.C. §

9    406(b); and

10            3.    Plaintiff’s counsel shall compensate Plaintiff in the amount of $8,800.00 for fees

11   previously awarded pursuant to the EAJA.

12
13   IT IS SO ORDERED.
14
           Dated:   April 22, 2019                          /s/ Barbara   A. McAuliffe          _
15                                                   UNITED STATES MAGISTRATE JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      4
